Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0874
                      Lower Tribunal No. F05-5530D
                          ________________


                         Jesus Enrique Perez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, William Altfield, Judge.

     Jesus Enrique Perez, in proper person.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before EMAS, LINDSEY, and GORDO, JJ.

     PER CURIAM.
      Defendant Jesus Enrique Perez appeals the trial court’s order denying

his motion to correct an illegal sentence. Finding no reversible error, we

affirm. See Carter v. State, 786 So. 2d 1173, 1181 (Fla. 2001) (“[A] sentence

is ‘illegal’ if it ‘imposes a kind of punishment that no judge under the entire

body of sentencing statutes could possibly inflict under any set of factual

circumstances[.]’” (citation omitted)).

      Affirmed.




                                          2